DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Application
2.	Pursuant to the amendment filed May 25, 2022, claims 1-20 are pending in the application.  The applicant has amended claims 1, 6-8, 10, 12, 16, 17, and 20.

Terminal Disclaimer
3.	The terminal disclaimer filed on June 14, 2022, disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. US 10,861,294, U.S. Patent No. US 10,593,164, U.S. Patent Application No. US 16/815,671, and U.S. Patent Application No. US 16/815,786 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
4.	Claims 1, 12, and 17 and claims 2-11, 13-16, and 18-20, which depend from claims 1, 12, and 17, respectively, are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose, teach, or suggest a monitoring device or system, as recited by the claims, comprising a plurality of electronic monitors carried by one or more workers in a work environment, wherein a first electronic monitor and a second electronic monitor are carried by a first worker; further comprising interpreting monitoring data from the first electronic monitor based upon monitoring data from one or more electronic monitors associated with a second worker of the one or more workers; and further comprising the interpretation of the monitoring data from the first electronic monitor being based upon monitoring data from one or more electronic monitors associated with the second worker.
Miller et al. (US 2011/0029241 A1) discloses receiving monitoring data associated with a plurality of electronic monitors carried by one or more workers in a work environment, wherein the plurality of electronic monitors comprises a first electronic monitor and a second electronic monitor, and Miller discloses one or more definitions of associations between the plurality of electronic monitors and the one or more workers.  Miller does not disclose, at least, interpreting monitoring data from a first electronic monitor based upon monitoring data from one or more electronic monitors associated with a second worker; and the interpretation of the monitoring data from the first electronic monitor being based upon monitoring data from one or more electronic monitors associated with the second worker. 
Dashevsky et al. (US 10,561,863 B1) teaches determining a safety status of a worker, based at least upon the monitoring data associated with a first electronic monitor, monitoring data associated with a second electronic monitor, and one or more definitions of associations between the plurality of electronic monitors and the worker.  Dashevsky does not disclose, at least, interpreting monitoring data from a first electronic monitor based upon monitoring data from one or more electronic monitors associated with a second worker; and the interpretation of the monitoring data from the first electronic monitor being based upon monitoring data from one or more electronic monitors associated with the second worker.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN F MORTELL whose telephone number is (571)270-1873. The examiner can normally be reached Monday - Friday 10-7 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN F MORTELL/Primary Examiner, Art Unit 2689